Appeal (1) from a decision of the Unemployment Insurance Appeal Board, filed October 8, 1974, which affirmed the decision of a referee sustaining the initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits because she voluntarily left her employment without good cause and (2) from a decision of the Unemployment Insurance Appeal Board, filed April 7, 1975, which, upon reconsideration, adhered to its prior decision. Claimant worked for the Selective Service System for approximately 12 years as a clerk-typist until she resigned on June 10, 1974. At a hearing before a referee, claimant testified that she had received a notice dated May 1, 1974 stating that a reduction in force would necessitate her separation from employment effective June 29, 1974 and that she resigned before that date, without definite prospects of other employment, at least in part because she feared her employer might offer her a position at an unacceptable location and that her refusal of.such an offer might jeopardize the severance benefits she otherwise expected to obtain. In this factual setting, the board was free to conclude, as it did, that in leaving her employment in advance of the date specified by her employer, claimant had voluntarily separated herself from employment without good cause (cf. Matter of Fisher [Levine], 36 NY2d 146; Matter of Grieco [Levine], 41 AD2d 799; Matter of Berkowitz [Levine], 41 AD2d 791). Decision affirmed, without costs. Herlihy, P. J., Greenblott, Sweeney, Kane and Main, JJ., concur.